Citation Nr: 9929156	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  98-13 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Buffalo, New York



THE ISSUE

Entitlement to service connection for psychosis.



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1958 to October 
1961.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the RO.  



FINDING OF FACT

The veteran's claim of service connection for psychosis is 
plausible.  



CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for psychosis.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5107, 7104 (West 1991 & Supp. 1999); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredible or beyond the competence of the person making it.  
King v. Brown, 5 Vet. App. 19 (1993).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for certain chronic diseases, including 
psychoses, the law provides a presumption of service 
connection if the disease becomes manifest to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1) (West 
1991); 38 C.F.R. §§ 3.307, 3.309(a) (1998).  

The record included a September 1961 entry in the veteran's 
chronological record of medical care reporting a diagnosis of 
schizoid personality and that he had experienced transient 
catatonic episodes.  

A September 1961 report of a Board of Medical Survey noted a 
diagnosis, changed by reason of error, of "Emotional 
Instability Reaction, Chronic, Severe []."  The report 
stated that the veteran had attempted suicide in September 
1961 and noted that, although the veteran had been in the 
service some time, "[a] basic emotional maladjustment 
exacerbated, and he became subject to recurrences of periodic 
depression."  The report stated that, prior to the 
assignment aboard the ship where the suicide attempt 
occurred, the veteran, while serving on shore, held an 
additional job in a department store "and more or less 
enjoyed life."  Additionally, the report specifically stated 
that there was no evidence of psychosis.  Finally, the report 
noted that the veteran suffered from no disability which was 
"the result of an incident in service or which was 
aggravated thereby."  

An October 1961 report of discharge medical examination noted 
the veteran's psychiatric condition as abnormal, with 
"Emotional Instability Reaction #3210; NCD."  

Furthermore, the record included a June 1997 letter from a 
private physician, which stated that he had treated the 
veteran since April 1994 for a major depressive disorder.  
Also, a February 1998 letter from the Rome, New York VA 
Outpatient Clinic stated "Mr. Cowan was apparently 
discharged from the military with a diagnosis of emotional 
instability.  On review of his subsequent history . . . it 
appears that he had bipolar disorder."  

The Board finds that the veteran has met his initial burden 
of submitting evidence sufficient to establish a well-
grounded claim.  The record includes medical evidence 
establishing that the veteran has a current bipolar 
disability.  Additionally, the service medical records 
support, for the purposes of well-groundedness, that the 
veteran suffered an in-service injury or disease (a 
psychiatric disorder, which manifested as an attempted 
suicide in 1961).  Finally, the February 1998 medical 
evidence from the Rome, NY VA Outpatient Clinic asserts a 
nexus between his current bipolar disability and the in-
service injury or disease.  

As the veteran has submitted a well-grounded claim, VA is 
obligated to assist the veteran in developing the facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  



ORDER

As the claim of service connection for psychosis is well-
grounded, the appeal to this extent is allowed, subject to 
further action as discussed hereinbelow.



REMAND

Given the contradictory VA and service medical evidence, as 
well as the need for further development of the facts 
pertinent to the claim, the veteran should be afforded a VA 
psychiatric examination.  

Additionally, the Board notes that there was some indication 
in the record that the veteran may have received, in the 
past, Social Security benefits related to a psychiatric 
disability.  

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for psychiatric disability 
since service.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should inquire of the veteran 
whether he receives disability benefits 
from SSA.  If so, the RO should obtain 
copies of any decision awarding SSA 
benefits and the medical records on which 
the decision was based.  

3.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the nature and likely etiology 
of his claimed psychiatric disorder.  The 
claims folder must be made available to 
and reviewed by the examiner, and the 
examiner should report whether the claims 
folder was indeed available and reviewed.  
Based on the review of the case, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran has current innocently 
acquired psychiatric disability due to 
disease or injury which was incurred in 
or aggravated by service.  A complete 
rationale for each opinion expressed must 
be provided.  The report of the 
examination should be associated with the 
veteran's claims folder.  

4.  After undertaking any additional 
development deemed appropriate, the RO 
should conduct a review of the veteran's 
claim.  Due consideration should be given 
to all pertinent laws and regulations.  
If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

No action is required of the veteran until he is otherwise 
notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals







